Citation Nr: 0640017	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of PTSD, currently rated as 50 percent 
disabling.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and a heart disorder.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

In August 2004, the agency of original jurisdiction (AOJ) 
granted service connection for PTSD and assigned a 30 percent 
evaluation from March 30, 2004.  In December 2004, a 50 
percent evaluation was assigned from March 30, 2004.  Since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as 
irritability, sleep difficulty, and avoidant behavior.  

2.  A cardiovascular disorder, to include hypertension and a 
heart disorder, is  not attributable to a service-connected 
disease or injury.

3.  The veteran did not have a cardiovascular disorder, to 
include hypertension or a heart disorder, during service or 
within one year of separation from active service, and any 
cardiovascular disease, to include hypertension and a heart 
disorder, is not related to service.

4.  A bilateral hearing loss disability was not manifest 
during service and a bilateral hearing loss disability was 
not manifest within one year of separation from service, and 
is not attributable to service.  

5.  A back disorder was not "noted" on the service entrance 
examination report.

6.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has not been 
presented.

7.  A chronic back disability was not manifest in service and 
is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  A cardiovascular disorder, to include hypertension and a 
heart disorder, is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).

3.  A cardiovascular disorder, to include hypertension and a 
heart disorder, was not incurred or aggravated in service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A bilateral hearing loss disability was not incurred or 
aggravated in service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the AOJ.  Id.  In May 
2004, the veteran was sent VCAA notification.  This notice 
predated the initial unfavorable decision.  Although the 4th 
and 5th elements were not addressed at this time, the Board 
herein is not granting service connection for cardiovascular 
disease, a bilateral hearing loss disability, or a back 
disorder, or a higher evaluation for PTSD.  Thus, that matter 
is moot with no prejudicial error as addressed below.  The 
Board notes the veteran was advised of the possible schedular 
ratings for PTSD in December 2004.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the AOJ has assigned 50 
percent evaluation for the entire period.  Thus, the question 
is whether a higher rating in excess of 50 percent is 
warranted at any time.  

The veteran contends that a higher rating for PTSD is 
warranted.  Essentially, a September 2004 notice of 
disagreement, the veteran stated that he had short- and long-
term memory loss, depression, isolated himself, and had 
difficulty with relationships.  

The decision in this case is based on the whole of the 
evidence, to include the GAF score assigned, medical 
opinions, and the veteran's statements.  A GAF score of 54 
was assigned on VA examination in June 2004.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

An evaluation in excess of 50 percent for PTSD is not 
warranted.  The June 2004 VA examination report notes that he 
was alert and appropriately dressed and groomed.  He was 
socially appropriate and spontaneous.  The examiner noted 
that he was oriented to time, person, place, and situation.  
There was no evidence of bizarre behavior, and no unusual 
motor mannerisms were noted.  He had appropriate eye contact, 
and he was noted to be cooperative and attentive.  There was 
no clouding of sensorium.  His speech was of normal tone, 
volume, and pacing.  There was no looseness of association or 
flight of ideas.  Thought content revealed no delusions or 
hallucinations.  There was no evidence of paranoia or 
grandiosity.  His affect was somewhat constricted and his  
mood was mildly dysphonic.  

In regard to the veteran's complaints regarding memory, the 
June 2004 VA examiner specifically noted that the recent and 
remote memory were grossly intact.  There was no impairment 
in cognitive ability and he was able to subtract correctly.  
While some constriction in social functioning, irritability, 
avoidant behavior, sleep difficulty, and difficulty in the 
work environment were noted, such symptoms are contemplated 
in the 50 percent evaluation assigned.  The Board notes that 
the June 2004 report of examination noted that he was 
married, had worked for the same company for the previous 35 
years, and had not missed work due to a psychiatric disorder.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the observations of the skilled medical 
professional over that of lay statements.  

In this case, the evidence does not show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.   The Board finds the veteran's overall 
disability picture is represented by the 50 percent 
evaluation assigned.  

In sum, the veteran's PTSD is manifested by symptoms to 
include irritability, sleep difficulty, and avoidant 
behavior.  The preponderance of the evidence is against the 
claim for a higher evaluation and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  


II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a cardiovascular disorder and an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 (2006) does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Cardiovascular Disease
Analysis

Initially, the Board notes that in his March 2004 claim, the 
veteran indicated that he was seeking service connection for 
a cardiovascular disorder, to include hypertension and a 
heart disorder on a direct basis.  In subsequent statements, 
to include correspondence received in January 2005, the 
veteran limited his appeal to secondary service connection.  
More specifically, he asserted that a cardiovascular 
disorder, to include hypertension and a heart disorder, was 
caused by his service-connected PTSD.  In regard to secondary 
service connection, the Board notes that, except as provided 
in 38 C.F.R. § 3.300(c), disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in this case, in order to 
warrant service connection for any cardiovascular disorder, 
the evidence must show that the veteran's service-connected 
disability either caused or aggravated a cardiovascular 
disorder.  

The Board is aware of the change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 1006).  

In this case, the veteran is service-connected for PTSD.  In 
a February 2005 VA opinion, the physician stated that while 
stress could be a cause of transient levels of blood pressure 
reactivity, which was consistent with well-established 
research indicating stress could cause transient increases in 
blood pressure, there was no cause and effect relationship 
between PTSD and hypertension.  While the veteran's private 
physician, in March 2005, opined that t the veteran's 
hypertension and heart disease were related to PTSD, the 
opinion is conclusory.  The Court has established that a mere 
statement of opinion, with out more, does not provide 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Board finds 
the more probative evidence is the opinion of the VA 
examiner.  The examiner reviewed the claims file and the 
examiner provided a detailed opinion and a complete rationale 
for the opinion. 

In regard to direct service connection, service medical 
records are negative for findings or complaints in regard to 
a hypertension.  The June 1968 service entrance examination 
report shows the heart and vascular system were normal.  At 
separation in January 1971, the heart and vascular system 
were normal.  Blood pressure was 124/80.  On the accompanying 
medical history, he specifically denied having or having had 
pain or pressure in the chest, palpitation or pounding heart, 
and high or low blood pressure.  The initial evidence of 
cardiovascular disease is many years post service.  The Board 
notes that while a December 2002 private record of treatment 
notes a history of coronary artery disease and hypertension 
since 1996, an April 1984 record of treatment reflects a 
diagnosis of hypertension.  Regardless, there is no competent 
evidence linking any hypertension or cardiovascular disorder 
to service.  Furthermore, there is no competent evidence of 
cardiovascular pathology within one year of separation from 
service.

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  His statements do not constitute 
competent medical evidence that a cardiovascular disorder, to 
include hypertension or a heart disorder is related to 
service or a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge). The most probative evidence establishes that no 
degree of a cardiovascular disorder, to include hypertension 
or a heart disorder, is related to a service or service-
connected disease or injury.  In addition, cardiovascular 
disease was not shown during service or within one year of 
separation.  Consequently, the benefits sought on appeal are 
denied.

Bilateral Hearing Loss Disability

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  The veteran asserts he has a 
bilateral hearing loss disability as a result of service.  

In this case, the Board finds service connection is not 
warranted.  Service medical records are negative for hearing 
loss and there is no competent evidence linking a post-
service hearing loss disability to service.  

At service entrance in June 1968, audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-5
0
LEFT
0
0
-10
-5
-5

The ears and drums were normal and his hearing was assigned a 
profile of "1."  

At separation in January 1971, audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Whispered and spoken voice testing was 15/15 in each ear.  On 
the accompanying medical history, he specifically denied 
having or having had hearing loss.  

The initial evidence of a hearing loss disability is many 
years post service.  While the June 2004 VA audiological 
examination report reflects diagnoses of moderate to 
moderately severe high-frequency sensorineural hearing loss 
in the right ear, and a moderate high frequency sensorineural 
hearing loss in the left ear, the examiner specifically 
stated that since the veteran had normal hearing at 
separation, it was not likely that this hearing loss was 
related to service.  

The veteran is competent to report his symptoms and that he 
was exposed to noise during service.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  His 
statements do not constitute competent medical evidence that 
a hearing loss disability is related to a service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).  The Board finds the June 2004 VA opinion 
establishing that a hearing loss disability is not related to 
service to be the most probative evidence in regard to 
etiology.  The Board notes the examiner reviewed the claims 
file and provided a complete rationale for the opinion.  

In sum, the evidence shows that the veteran did not have a 
hearing loss disability during service, that he did not have 
a hearing loss disability within one year of separation from 
service, and that a hearing loss disability is not otherwise 
related to active service.  Therefore, a hearing loss 
disability was not incurred in or aggravated by service, and 
a hearing loss disability may not be presumed to have been so 
incurred.  Consequently, the benefits sought on appeal are 
denied.  

Back Disorder

Initially, the Board notes that in association with his March 
2004 claim, the veteran stated that he had a back disorder as 
a result of carrying mortar shells, ammunition boxes, and 
heavy equipment during service.  In association with his 
January 2005 VA Form 9, the veteran stated that he had a 
preexisting back disorder that was aggravated by service.  
The Board finds that service connection is not warranted for 
a back disorder, on a direct basis or based on a theory of 
aggravation.  

The Board notes that generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  While a history of 
occasional low back pain was noted on the June 1968 medical 
history, on examination the spine and musculoskeletal system 
were normal and there was no indication of a chronic 
disability.  Thus, a back disorder was not noted on the 
service entrance examination and the veteran is entitled to a 
presumption of soundness at service entrance.

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
chronic back disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a back disorder preexisted service.  Second, 
there must be clear and unmistakable evidence that a back 
disorder was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.

The Board notes that the record reflects that the veteran 
stated that occasional back pain was noted at service 
entrance.  There is, however, no evidence that the veteran 
had a back disorder at service entrance.  The spine and 
musculoskeletal system were normal.  The competent evidence 
does not attribute a back disorder to service and we are 
unable to conclude that a back disorder existed prior to 
service.  Because the evidence establishes that a chronic 
back disorder did not exist prior to service, the theory of 
aggravation is not relevant.  

Service medical records are negative for a diagnosis of a 
back disorder.  While the veteran noted he had a "bad back" 
at separation in January 1971, the examination report shows 
the spine and musculoskeletal system were normal.  

The initial finding of a back disorder is many years post 
service.  A September 1998 private treatment record reflects 
an assessment of sciatica and notes a 20-year history of back 
pain, not since service.  The Board notes that the veteran's 
is competent to report his symptoms.  He is not a medical 
professional, however, and thus, his opinion is not competent 
in regard to matters requiring medical expertise.  The 
statements do not constitute competent medical evidence that 
a back disorder is  related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  To the extent the veteran is attempting to 
establish continuity of symptom since service, the Board 
notes a remarkable gap between separation and the initial 
post-service complaints.  The statement from the veteran's 
spouse, to the effect that the veteran had chronic back 
problems sometime in the 1970s, does not establish continuity 
of symptoms or that there was an onset of a chronic back 
disorder during service.  The Board finds that the cumulative 
record is against a finding of continuity of symptomatology.  
The Board finds the most probative evidence, to include the 
contemporaneous service medical records showing a normal back 
at separation, coupled with lack of treatment for many years 
after service,  establishes that a back disorder is not 
related to a service.  Such evidence is far more probative 
than the veteran's unsupported lay opinion.  Consequently, 
the benefits sought on appeal are denied.  






ORDER

A rating in excess of 50 percent for PTSD is denied.  

Service connection for a cardiovascular disorder, to include 
hypertension and a heart disorder, is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for a back disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


